—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated September 30, 1997, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The defendant met his initial burden of demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Once a defendant submits evidence demonstrating the lack of serious injury, the burden shifts to the plaintiff to come forward with sufficient evidence to overcome the motion (see, Gaddy v Eyler, 79 NY2d 955). We *438find that the plaintiff failed to meet her burden (see, Merisca v Alford, 243 AD2d 613; Baldasty v Cooper, 238 AD2d 367; Tobacco v Kasten, 229 AD2d 526; Jean-Mehu v Berbec, 215 AD2d 440; O’Neil v Rogers, 163 AD2d 466). O’Brien, J. P., Thompson, Friedmann and Goldstein, JJ., concur.